DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is vague and indefinite in the recitation that the anti-GloboH antibody of claim 6 “may” comprise the stated heavy chain variable domain and the stated light chain variable domain.  It is unclear if the recited CDR sequences of the heavy chain and light chain variable domains are actually claim limitations.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-7 are drawn to a bispecific GloboH antibody comprising an anti-GloboH antibody having a fusion at the heavy chain CH3 domain to a T-cell targeting domain, wherein the T cell targeting domain specifically binds to an antigen on T cells, and wherein the anti-GloboH antibody has mutations at effector biding sites such that the resulting bispecific anti-GloboH antibody has diminished effector function.  Claim 2 requires that the T cell targeting domain of the BsAb of claim 1 is a scFv or a Fab.  Claim 3 requires that the scFv or Fab is derived from an anti-CD3 antibody.  Claims 4, and 5 specify that the mutations at the effector binding sites comprise paired mutations at L234A and L235A mutations; and paired mutation at L235A and G237A.  Claim 6 requires that the BsAb of claim 1 comprises a knob structure in a CH3 domain in a first Heavy Chain and a hole structure in a CH3 domain of a second Heavy chain.   Claim 7 requires that the know structure of claim 6 is formed by S354C and T366W mutations and the hole structure is formed by Y349C, T366S, L368A and Y407V mutations.  Claim 8 states that the anti-GloboH potions of the BsAb of claim 1 may comprise a HC variable domain comprising the CDR regions of SEQ ID NO:1-3 and a light chain variable domain comprising the CDR regions of SEQ ID NO:4-6.
Claims 9-10 are drawn to pharmaceutical compositions reliant on the BsAb of claim 1.
Thus the claims are drawn to a genus of bi-specific antibodies which bind to GloboH and have a fusion through the CH3 domain of the heavy chain of the GloboH antibody to a T-cell targeting domain.  Further, when given the broadest reasonable interpretation, the T cell targeting domain to an antigen of T cells is not confined to the CD3 antigen but encompasses any antigen on the T cells, including T cell receptors recognizing a specific antigen expressed in the context of an HLA antigen.  The specification lacks adequate written description for the genus of 

All claims are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643